3Jn tbe Wniteb ~tates ~ourt
                                      OR GINAL
                                            of eberal   jf           ~laittt5
                                        No. 16-1640C
                                 (Filed December 19, 2016)
                                 NOT FOR PUBLICATION
                                                                          FILED
************************                                                DEC 1 9 2016
                       *
                       *                                               U.S. COURT OF
ZACHARY R . E. RUSK,                      ·k                          FEDERAL CLAIMS
                                          ·k


                         *
                    Plaintiff,
             v.          *
                         *
THE UNITED STATES,       *
                         *
             Defendant. *
                        *
*****************'k******
                                         ORDER

        On December 12, 2016, plaintiff Zachary R. E. Rusk, r epresenting himself,
filed a complaint in this court along with a request for leave to proceed in forma
pauperis. After carefully reviewing the complaint, the Court finds t hat Mr. Rusk
has failed to state a claim within this court's subject matter jurisdiction.
Unfortunately, Mr. Rusk seems to misunder stand the nature of our Court and its
jurisdiction.

       Subject-matter jurisdiction can be challenged by the parties at any time, or
raised by the court sua sponte. Folden v. United States, 379 F.3d 1344, 1354 (Fed.
Cir. 2004). Pursuant to Rule 12(h)(3) of the Rules of the United States Court of
Federal Claims (RCFC), "if the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action." When a court undert akes
this determination, "the allegations stated in t he complaint are taken as true and
jurisdiction is decided on the face of the pleadings." Folden, 379 F.3d at 1354.

       The Tucker Act, 28 U.S.C. § 1491, explicitly states that this CoUl't h as no
jurisdiction over tort claims. 28 U.S.C. § 1491(a)(l). This CoID't's jurisdiction must
be based on the alleged existence of a contract with the federal government or on a
violation by the federal government of a law or constitutional provision mandating
the payment of money. 28 U.S.C. § 1491(a)(l); see also United States v. Testan, 424
U.S. 392, 398 (1976) (noting that the Tucker Act confers jurisdiction only where the
federal statute allegedly violated confers "a substantive right to recover money
damages from the United States"); Contreras v. United States, 64 Fed. Cl. 583, 588



                                               7014 1200 DODO 9093 5401
(2005) (holding that this court's jurisdiction "must be based on a law or regulation
that either entitles the plaintiff to a payment of money from the government, or
places a duty upon the government, the breach of which gives the plaintiff a money
damages remedy").

       The only constitutional provisions in Mr. Rusk's complaint, the Fifth and
Fourteenth Amendments, are not money mandating and therefore do not confer
jurisdiction on this Court. See LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed.
Cir. 1995) (holding that the equal protection component of the Fifth Amendment is
not money-mandating) (citing Carruth v. United States, 627 F .2d 1068, 1081
(1980)); Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013) (holding t h at
the Due Process Clauses of both the Fifth and the Fourteenth Amendments are not
money-mandating); Brown v. United States, 227 Ct. CL 786, 787 (1981) (finding no
jurisdiction over claim alleging deprivation of liberty in violation of the Fifth
Amendment).t

       Finally, it is well established that this Court does not have jurisdiction to
review the actions of other courts. See Joshua v. United States, 17 F.3d 378, 380
(Fed. Cir. 1994) (holding that this court "does not have jurisdiction to r eview the
decisions of district courts . .. relating to proceedings before t hose courts"); Vereda,
Ltda. v. United States, 271 F.3d 1367, 1375 (Fed. Cir. 2001) (explaining that this
court is not an appellate tribunal, and "does not h ave jurisdiction to review the
decisions of district courts"); Bafford v. United States, No. 09- 030, 2009 WL
2391785, at *4 (Fed. Cl. Aug. 3, 2009) (explaining that this court does not have
jurisdiction to review the decisions of federal courts of appeal).

       Because it is apparent on the face of the complaint that this Court lacks
jurisdiction, plaintiff's complaint is DISMISSED as beyond our court's jurisdiction
pursuant to RCFC 12(h)(3). The request to proceed in forma pauperis is hereby
GRANTED, and Mr. Rusk is relieved of the obligation to pay the filing fee for this
case. The Clerk shall close the case.

IT IS SO ORDERED.




t The Due Process Clause of the Fifth Amendment may only be a basis for our
jurisdiction when a claim seeks the return of money paid to the federal government
under the rubric of an illegal exaction. See Aerolineas Argentinas v. United States,
77 F.3d 1564, 1573 (Fed. Cir. 1996); Coleman v. United States, No. 13-431C, 2014
WL 949984, at *3 (Fed. Cl. Mar. 7, 2014).
                                           -2-